DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 9/12/2022, in which claim(s) 1-21 is/are presented for further examination.
Claim(s) 1, 3-8 and 10-20 has/have been amended.
Claim(s) 21 has/have been added.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 4, 6, 8, 11, 13, 15, 18 and 20 has/have not been accepted.  No support was found for the amendment(s).  Please see the 35 U.S.C. 112(a) rejection(s) below.
Applicant’s amendment(s) to claim(s) 3, 5, 7, 10, 12, 14, 16, 17 and 19 has/have been accepted.
Applicant’s addition(s) of claim(s) 21 has/have not been accepted.  No support was found for the amendment(s).  Please see the 35 U.S.C. 112(a) rejection(s) below.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, filed on 9/12/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101, see the middle of page 8 to page 11 of applicant’s remarks, filed on 9/12/2022, have been fully considered but they are not persuasive.
MPEP 2106.05(g) Insignificant Extra-Solution Activity
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.

As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).

The examiner has considered applicant’s arguments.  The examiner is not saying that applicant’s invention is not subject matter eligible, the examiner is saying that, as currently presented/worded in the claim(s), applicant’s invention is not subject matter eligible.  Under the broadest reasonable interpretation, the current claim(s) can be read to be performed entirely in the mind with minimal use of pen and paper and insignificant extra solution activity of retrieving data/information using a computer.  The use of pen and paper and insignificant extra solution activity of retrieving data/information using a computer does not preclude applicant’s “receiving”, now “determining” and “associating” steps from being mentally performed by a person.  For example, a person could read the first data group and second data group from a display or paper and now the first data group and second data group is in the person’s mind.  The person could then make some mental decision about the first data group and second data group.  This would be the “determining” step.  The person could make the mental determination that the first data group and the second data group have information about the same person and that since both data groups do not contain all the exact information to add the missing information from one data group to the other by writing the information down.  This interpretation is not precluded by the applicant’s current claim language.  This is why claims 1-20 (now claims 1-21) have been rejected under 35 U.S.C. 101.
Additionally, the examiner has given many suggestions in the non-final Office action, dated 5/11/2022, on how applicant can amend the claim(s) to make the claim(s) subject matter eligible under 35 U.S.C. 101.  They are reproduced below.
Note: Applicant can overcome this/these rejection(s) by adding detail to one or more of the “receiving”, “associating” and “providing” steps so that the step(s) must be performed on a machine and can no longer be performed in the mind and make the invention subject matter eligible, see MPEP 2106.04(a)(2)(III)(A) “Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include” recited above.
Note: Applicant may be able to overcome the cited prior art by adding detail to one or more of the “associating” and “providing” steps and defining what a “suggestion” is.
Please see the “Response to Arguments” section in the non-final Office action, dated 5/11/2022, for further discussion/explanation.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102, see page 12 to page 13 of applicant’s remarks, filed on 9/12/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 8/18/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding newly amended claim(s) 1, 8 and 15, no support was found for the limitation, “determining a third data group comprising at least one or more values of the first one or more values or the second one or more values, wherein the at least one or more values is associated with a key value of a plurality of key values from the first data group and the second data group; and based on the third data group, providing a suggestion to add the second one or more values to the first data group”.  The specification was carefully searched and reviewed.  The specification makes no mention of a “third data group comprising at least one or more values of the first one or more values or the second one or more values” and makes no mention of “wherein the at least one or more values is associated with a key value of a plurality of key values from the first data group and the second data group; and based on the third data group, providing a suggestion to add the second one or more values to the first data group”.  Thus, the claim(s) is/are rejected as failing to comply with the written description requirement.
Note: If applicant supplies support in the specification for the limitation, the examiner will reconsider the rejection(s).
Claim(s) 2-7, 9-14 and 16-21 inherit(s) the deficiencies of the claim it/they depend(s) from.

Regarding newly amended claim(s) 4, 11 and 18, no support was found for the limitation, “determining the third data group comprising at least one of the first one or more values or the second one or more values comprises determining that a value of the first one or more values is equivalent to a value of the second one or more values”.  The specification was carefully searched and reviewed.  The specification makes no mention of a “third data group comprising at least one of the first one or more values or the second one or more values” and makes no mention of “determining that a value of the first one or more values is equivalent to a value of the second one or more values”.  Thus, the claim(s) is/are rejected as failing to comply with the written description requirement.
Note: If applicant supplies support in the specification for the limitation, the examiner will reconsider the rejection(s).

Regarding newly amended claim(s) 6, 13 and 20, no support was found for the limitation, “wherein determining the third data group comprises”.  The specification was carefully searched and reviewed.  The specification makes no mention of a “third data group”.  Thus, the claim(s) is/are rejected as failing to comply with the written description requirement.
Note: If applicant supplies support in the specification for the limitation, the examiner will reconsider the rejection(s).
Claim(s) 7 and 14 inherit(s) the deficiencies of the claim it/they depend(s) from.

Regarding newly added claim(s) 21, no support was found for the limitation, “wherein the instructions that, when executed by the at least one processor, cause the at least one processor to associate, based on the determination of whether the first one or more values or the second one or more values comprises the key value, the first data group and the second data group cause the at least one processor to: determine that the first data group and the second data group comprise a threshold quantity of key values”.  The specification was carefully searched and reviewed.
[0057] of the specification discloses:
In step 408, a determination can be made as to whether a grouping threshold is met. For example, the grouping threshold can comprise a specified number of iterations to perform steps 402, 404, and 408. However, the grouping threshold can be based on other criteria, such as number of data groups associated, size of data groups, and the like. If the grouping threshold is not met, the method 400 can proceed to step 402. If the grouping threshold is met, the method 400 can proceed to step 410.

[0060] of the specification discloses:
In step 510, the first data group can be associated with the second data group based on a value in the first data group being equivalent to a value in the second data group. For example, the associating the first data group with the second data group can be subdivided into a plurality of tasks performed on a plurality of computers. In one aspect, associating the first data group with the second data group can comprise iteratively performing the following steps (e.g., the steps of the method 400 of FIG. 4): generating a list of key values comprising each of the one or more values in the plurality data groups; generating, for each key value, a list of data groups that comprise the key value; and generating, for each list of data groups, an additional data group comprising each of the values of the data groups of the list of data groups. In one aspect, each of the additional data groups can be added to the plurality of data groups. These steps can be performed iteratively until a grouping threshold is met. For example, the grouping threshold can comprise a specified number of times to perform the iteration. In one aspect, a data control operation can be performed. For example, a key value can be removed from the list of key values based on the key value being equivalent to a value in each of a specified number of data groups. As another example, one or more of the additional data groups can be removed based on the one or more additional data groups comprising a specified number of values.

The specification mentions grouping thresholds, but no mention is made of “associate, based on the determination of whether the first one or more values or the second one or more values comprises the key value, the first data group and the second data group cause the at least one processor to: determine that the first data group and the second data group comprise a threshold quantity of key values”.
Note: If applicant supplies support in the specification for the limitation, the examiner will reconsider the rejection(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a first data group and a second data group, wherein each of the first data group and the second data group comprises one or more values; associating, based on a common value of the one or more values, the first data group and the second data group; and based on the association, providing a suggestion to add at least one value from the second data group to the first data group.
The limitation of receiving a first data group and a second data group, wherein each of the first data group and the second data group comprises one or more values, is a process that, under its broadest reasonable interpretation, is mere data retrieval and covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of associating, based on a common value of the one or more values, the first data group and the second data group, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of based on the association, providing a suggestion to add at least one value from the second data group to the first data group, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.  In claim 8, the claim recites one or more processors and a memory.  The one or more processors and memory is/are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).
This judicial exception is not integrated into a practical application.  In claim 15, the claim recites one or more non-transitory computer-readable media and a processor.  The one or more non-transitory computer-readable media and processor  is/are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein receiving the first data group and the second data group comprises receiving the first data group and the second data group from at least one: of a social network, a personal address book, or a database of contact information.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein receiving the first data group and the second data group comprises receiving the first data group and the second data group from at least one: of a social network, a personal address book, or a database of contact information.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the one or more values comprise at least one of: a phone number, an email address, a web address, or a contact name.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein associating, based on the common value of the one or more values, the first data group and the second data group comprises determining that a value of the one or more values in the first data group is equivalent to a value of the one or more values in the second data group.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein providing the suggestion to add at least one value from the second data group to the first data group comprises providing the suggestion when an address book is accessed.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein associating, based on the common value of the one or more values, the first data group and the second data group comprises: generating a plurality of key values comprising each of the one or more values in the first data group and the second data group; determining, for each key value of the plurality of key values, whether at least one of the first data group or the second data group comprises the key value; and associating, based on the determination of whether at least one of the first data group or the second data group comprises the key value, the first data group and the second data group.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein associating, based on the determination of whether at least one of the first data group or the second data group comprises the key value, the first data group and the second data group comprises determining that the first data group and the second data group comprise a threshold quantity of key values.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) associate, based on the determination of whether the first one or more values or the second one or more values comprises the key value, the first data group and the second data group cause the at least one processor to: determine that the first data group and the second data group comprise a threshold quantity of key values.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lester et al., US 2012/0117036 A1 (hereinafter “Lester”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Lester discloses a method n apparatus comprising:
receiving a first data group and a second data group, wherein the first data group comprises a first one or more values and the second data group comprises a second one or more values (Lester, [0035], see FIGS. 3A, 3B, 3C, and 4, step 402 of the method shown in FIG. 4 reflects the acquisition of contact related data from the multiple databases (or other sources). … The acquisition of step 402 may be based on one or more indexing schemes and one or more fields or values of contact information. …”, where database is plural, where data from a first database is being interpreted as the “first data group”; and Lester, Fig. 4, step 402 “obtain contact data from databases”, see that database is plural);
determining a third data group comprising at least one or more values of the first one or more values or the second one or more values, wherein the at least one or more values is associated with a key value of a plurality of key values from the first data group and the second data group (Lester, [0041], see in step 414, for one or more pieces of contact information a confidence score may be generated. The confidence score may indicate how likely it is that the contact information is correct/accurate or incorrect/inaccurate. Any number of criteria may be applied in assigning the confidence score. For example, the metadata that was attached in connection with step 408 may be examined or analyzed in generating the confidence score in connection with step 414. For example, if the metadata indicates that the source of the contact information is relatively trustworthy and/or that the contact information has a relatively recent associated date or timestamp, and/or there is an indication of a recent successful use of the contact information, then a high confidence score may be generated. A high confidence score may indicate that it is likely that the contact information is correct or accurate. Conversely, a low confidence score may indicate that it is likely that the contact information, or a particular portion thereof, is incorrect or inaccurate. In some embodiments, a low confidence score may be assigned based on origination of the information, for example, when an address book internal to a given service provider's system served as the origin or starting point for the contact information. The various criteria may be weighted relative to each other in any combination in order to generate the confidence score. The range in the confidence scores may be customized or tailored in various embodiments in order to provide a desired degree of resolution. In some embodiments the various factors or criteria may be assigned initial values based on intuition and the initial values may be updated over time or through use as described further below. For example, in some embodiments a contact's social security number might be weighted heavily given that a social security number may refer to a single individual. Conversely, if a name is entered, that entered name may initially receive a low value or score, particularly if there are number of contacts in the system with the same or a similar name that exceeds a threshold, where the one or more pieces of contact information obtained from the databases with high confidence scores are being interpreted as the “third data group”; and Lester, Fig. 4, steps 402 “obtain contact data from databases”, 414 “generate one or more confidence scores” and 420 “determine contact information having the highest confidence score”); and
based on the third data group, providing a suggestion to add the second one or more values to the first data group (Lester, [0044], see in step 426, a user may be notified of potential issues/errors/discrepancies associated with contact information; Lester, [0045], see in step 432, one or more suggestions for updating or correcting contact information may be presented to a user; and Lester, Fig. 4, step 432, “provide suggestion to user”).
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Lester discloses an apparatus comprising:
one or more processors (Lester, [0096], see one or more processors); and
a memory storing processor-executable instructions (Lester, [0096], see memory storing instructions).
With respect to claim 15, Lester discloses one or more non-transitory computer-readable media storing processor-executable instruction (Lester, [0096], see memory storing instructions).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, Lester discloses wherein receiving the first data group and the second data group comprises receiving the first data group and the second data group from at least one: of a social network, a personal address book, or a database of contact information (Lester, [0034], see the databases may relate to other address book entries from users of a system or service, message (e.g., email, text message, instant message, phone call, etc.) deliverability logs, phone books (e.g., yellow/white pages), social networking sites, web sites/pages, data licensing providers, and the like. Databases or sources external to a network operator or service provider may be referred to as external sources. Examples of external sources may include phone books, web sites/pages, and the like. Sources internal to the network operator or service provider may be referred to as internal sources. Examples of internal sources may include address books registered with a service provider, web sites/pages (e.g., user pages associated with a social networking service), and the like; and Lester, [0035], see FIGS. 3A, 3B, 3C, and 4, step 402 of the method shown in FIG. 4 reflects the acquisition of contact related data from the multiple databases (or other sources). … The acquisition of step 402 may be based on one or more indexing schemes and one or more fields or values of contact information. …”, where database is plural).

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, Lester discloses wherein the at least one or more values comprise at least one of: a phone number (Lester, [0033], see phone number), an email address (Lester, [0033], see email address), a web address, or a contact name (Lester, [0033], see same contact).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, Lester discloses wherein determining the third data group comprising at least one of the first one or more values or the second one or more values comprises determining that a value of the first one or more values is equivalent to a value of the second one or more values (Lester, [0033] and [0034], see determining whether contact information obtained from multiple sources likely refers to the same contact).

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, Lester discloses wherein providing the suggestion comprises providing the suggestion when an address book is accessed (Lester, [0033], see to improve the completeness, accuracy, etc., of an address book; Lester, [0045], see in step 432, one or more suggestions for updating or correcting contact information may be presented to a user; and Lester, Fig. 4, step 432, “provide suggestion to user”).

Claims 6, 13 and 20
With respect to claims 6, 13 and 20, Lester discloses wherein determining the third group data group comprises:
determining, for each key value of the plurality of key values, whether the first one or more values or the second one or more values comprises the key value (Lester, [0033] and [0034], see determining whether contact information obtained from multiple sources likely refers to the same contact); and
associating, based on the determination of whether the first one or more values or the second one or more values comprises the key value, the first data group and the second data group (Lester, [0033] and [0034], see determining whether contact information obtained from multiple sources likely refers to the same contact).

Claims 7 and 14
With respect to claims 7 and 14, Lester discloses wherein associating, based on the determination of whether the first one or more values or the second one or more values comprises the key value, the first data group and the second data group comprises determining that the first data group and the second data group comprise a threshold quantity of key values (Lester, [0041], see calculating the confidence score and, if a name is entered, that entered name may initially receive a low value or score, particularly if there are number of contacts in the system with the same or a similar name that exceeds a threshold).

Claim 21
With respect to claim 21, Lester discloses wherein the instructions that, when executed by the at least one processor, cause the at least one processor to associate, based on the determination of whether the first one or more values or the second one or more values comprises the key value, the first data group and the second data group cause the at least one processor to:
determine that the first data group and the second data group comprise a threshold quantity of key values (Lester, [0041], see calculating the confidence score and, if a name is entered, that entered name may initially receive a low value or score, particularly if there are number of contacts in the system with the same or a similar name that exceeds a threshold).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Caceres, 2013/0054598, for entity resolution based on relationships to a common entity;
– Woytowitiz et al., 2012/0197862, for creating and maintaining a database of disambiguated entity mentions and relations from a corpus of electronic documents;
– Besombre et al., 2011/0106857, for automatically adding an address into an address book; and
– Ollila et al., 2012/0096523, for linking multiple contact identifiers of an individual.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 22, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152